The claimant-respondent on April 4,1934, made application in writing to the Alcoholic Beverage Control Board for a license to sell liquor at retail in the city of New York. He was required and did pay as and for a license fee the sum of $600. His application for a license was granted on May 4, 1934. The licenses shall commence upon the date of their issuance and terminate upon the expiration of the interim period. There were a large number of applications before the Board. The Court of Claims has found that the license fee which should have been charged the claimant, computed at the rate of $1,200 per year for the term beginning May 4 and ending October 1,1934, would have amounted to $494.50 and they have rendered judgment for $106.50. The statute in question makes no provision for a refund. The judgment should be reversed and the claim dismissed, with costs, upon the authority of Maguire v. State of New York (247 App. Div. 698), decided herewith. Judgment reversed, and claim dismissed, with costs, upon the authority of Maguire v. State of New York (247 App. Div. 698), decided herewith. Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ., concur.